         Case 2:20-cv-01825-NIQA Document 24 Filed 01/06/21 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ADAM POTTER, et al.                               :            CIVIL ACTION
         Plaintiffs                               :
                                                  :            NO. 20-1825
               v.                                 :
                                                  :
COZEN O’CONNOR, et al.                            :
         Defendants                               :


NITZA I. QUIÑONES ALEJANDRO, J.                                                   JANUARY 6, 2021

                                MEMORANDUM OPINION

INTRODUCTION

       Plaintiffs Adam Potter (“Potter”) and Moxie HC, LLC (“Moxie”) (collectively,

“Plaintiffs”) brought this action against the Cozen O’Connor law firm (“Cozen”), Anne Blume (a

former member of Cozen) (“Blume”), and Anne M. Madonia (a current member of Cozen)

(collectively, “Defendants”), asserting various state law claims, including breach of fiduciary duty

and legal malpractice. Defendants move to dismiss the amended complaint on the basis that, inter

alia, Plaintiffs lack standing to assert any of the claims. The issues raised in Defendants’ motion

have been fully briefed and are ripe for disposition. For the reasons stated herein, Defendants’

motion to dismiss is granted.


BACKGROUND

       When ruling on a motion to dismiss, this Court must accept as true all factual allegations

in a plaintiff’s complaint and construe the facts alleged in the light most favorable to the plaintiff.

Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citing Ashcroft v. Iqbal, 556
          Case 2:20-cv-01825-NIQA Document 24 Filed 01/06/21 Page 2 of 8




U.S. 662, 677 (2009)). The facts relevant to the underlying motion are as follows:1

               Potter is the sole member of Moxie. During the relevant time period, Moxie
        owned 100% of the membership interest in Claims Pages, LLC (“Claims Pages”)
        and 100% of the outstanding and issued capital stock in CLM Group, Inc. (“CLM
        Group”). Potter personally owned 100% of the outstanding and issued capital stock
        in C&E MGMT and Planning, Inc. (“C&E”) (together with Claims Pages and CLM
        Group, the “Companies”).

                Sometime in February 2018, Potter was approached by The Institutes, LLC,
        with an offer of $17 million to purchase the Companies.2 Potter sought advice from
        Blume about this offer. At the time, Blume was an attorney and member of Cozen,
        served as general counsel to the Companies, and provided legal services to Potter
        and Moxie. After conferring with Blume, Potter decided not to accept the
        Institutes’ initial offer and asked it for more money. The Institutes raised its offer
        to $20 million. When Potter thoroughly discussed this second offer with Blume,
        Blume advised that the offer was “more money than he ever imagined” and that
        Potter should accept the offer so as to not risk losing the deal. At no time did Blume
        recommend that Potter have the Companies valued or appraised.

                The Institutes was a long-standing client of Cozen. When The Institutes
        made its purchase offer to Potter, The Institutes was represented by Cozen. When
        consulting with Blume, Potter asked Blume whether the fact that the Companies
        were being sold to another entity that was also represented by Cozen created a
        conflict of interest. Blume responded, “What’s a conflict?” and advised Potter that
        there was no conflict. At no time did Blume request or obtain a waiver of the
        inquired-about conflict from Potter. After consultation with Blume, Potter accepted
        the $20 million offer.

               Upon Potter’s acceptance, Cozen, representing The Institutes, prepared an
        Asset Purchase Agreement. The Asset Purchase Agreement provided, in relevant
        part:




1
         The facts set forth below are primarily taken from Plaintiffs’ amended complaint and are
supplemented from the Asset Purchase Agreement that was attached to the amended complaint. It is well-
settled that a court may look beyond the complaint in ruling on a motion to dismiss and consider “documents
referenced in the complaint, and documents essential to a plaintiff’s claims and attached to either the
plaintiff’s complaint or the moving defendants’ Rule 12(b)(6) motions to dismiss.” Gorton v. Air & Liquid
Sys. Corp., 303 F. Supp. 3d 278, 303 (M.D. Pa. 2018) (citing Pension Benefit Guar. Corp. v. White Consol.
Indus., 998 F.2d 1192, 1196 (3d Cir. 1993)). All of the facts have been construed in Plaintiffs’ favor.
2
        Though Plaintiffs repeatedly refer to a purported sale of the Companies, as described below and
evidenced by the Asset Purchase Agreement attached to Plaintiffs’ amended complaint, the transaction
actually involved the Companies’ sale of their assets to The Institutes.



                                                    2
         Case 2:20-cv-01825-NIQA Document 24 Filed 01/06/21 Page 3 of 8




                   •   Claims Pages, C&E, and CLM Group are identified as the “Sellers,”
                       and The Institutes is identified as the “Buyer.”
                   •   “[E]ach Seller shall sell . . . to Buyer, and Buyer shall purchase from
                       each Seller, all of such Seller’s right, title and interest in and to all
                       the property and assets . . . of each Seller . . . .”
                   •   “In consideration of Seller’s sale and transfer to Buyer, Parent3 shall
                       cause Buyer . . . to pay Sellers initially an amount equal to Seventeen
                       Million Three Hundred Twenty Nine Thousand and Ninety Eight
                       Dollars (US$17,329,098) (the “Initial Purchase Price”).”
                   •   “On the Closing Date, Parent shall cause Buyer to pay, and Buyer
                       shall pay to, Sellers the Initial Purchase Price (the “Closing
                       Payment”), to be allocated to Sellers in the manner set forth on
                       Schedule 2.3, and payable by wire transfer of immediately available
                       funds . . . to the account of Sellers . . . .”
                   •   “Parent shall cause Buyer to pay, and Buyer shall pay to Sellers,”
                       subsequent installment payments in amounts determined by
                       provisions of the Asset Purchase Agreement.

       The Asset Purchase Agreement was executed by the Institutes and Potter on June
       1, 2018.

               Almost immediately after the sale of the Companies’ assets to The
       Institutes, Blume was appointed Chief Executive Officer of CLM Group and
       resigned from Cozen. Sometime thereafter, Potter learned that the Companies’
       assets had been sold for an amount substantially below their true and fair value.

               Under the terms of the Asset Purchase Agreement, the purchase price was
       to be paid to the Sellers by delivery of an initial payment and three subsequent
       installment payments. The third and final installment payment was to be calculated
       based on twelve months of the Companies’ post-sale net revenue. In the event of a
       dispute as to the amount of the installment payments, the Asset Purchase
       Agreement provided a dispute resolution mechanism. Such a dispute arose with
       respect to the third and final installment. Plaintiffs allege that during the dispute
       resolution process, Defendants wrongfully provided to the accountant tasked with
       resolving the dispute, Plaintiffs’ confidential information obtained through the
       course of Defendants’ representation of Potter and Moxie. Plaintiffs allege that as
       a result of this improper communication of Plaintiffs’ confidential information, the
       value of the third installment payment was diminished by $344,951.

               Based on these alleged facts, Plaintiffs assert claims for breach of fiduciary
       duty and legal malpractice. Notably, with respect to the harm allegedly suffered,
       Plaintiffs point solely to “the difference in the true value of the Companies and the
3
        “Parent” is identified in the Asset Purchase Agreement as The American Institute for Chartered
Property Casualty Underwriters.

                                                  3
            Case 2:20-cv-01825-NIQA Document 24 Filed 01/06/21 Page 4 of 8




          purchase price stated in the Asset Purchase Agreement.” (ECF 19, at p. 9 (citing
          Am. Compl. at ¶ 68)).

LEGAL STANDARD

          Defendants seek the dismissal of all of Plaintiffs’ claims on the basis that Plaintiffs lack

standing. “Article III standing is essential to federal subject matter jurisdiction.” Hartig Drug Co.

v. Senju Pharm. Co., 836 F.3d 261, 269 (3d Cir. 2016). Therefore, a motion to dismiss for lack of

standing is “properly brought pursuant to Rule 12(b)(1) . . . .”4 Constitution Party v. Aichele, 757

F.3d 347, 357 (3d Cir. 2014) (quotations omitted).

          When challenging a court’s subject matter jurisdiction, a party may do so by way of either

a facial or a factual attack. See Common Cause of Pa. v. Pennsylvania, 558 F.3d 249, 257 (3d Cir.

2009). Here, Defendants have made only a facial attack, which “concerns ‘an alleged pleading

deficiency[.]’” CNA v. United States, 535 F.3d 132, 139 (3d Cir. 2008) (citations omitted). In

resolving a 12(b)(1) facial attack, the court applies the same standard that it does for Rule 12(b)(6)

motions. Constitution Party, 757 F.3d at 358. As such, the court accepts the factual allegations

of the complaint to be true and considers them in the light most favorable to the plaintiffs. Id.;

Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000). The burden of establishing

subject-matter jurisdiction rests with the party asserting its existence. DaimlerChrysler Corp. v.

Cuno, 547 U.S. 332, 342 n.3 (2006).


DISCUSSION

           As noted, Defendants contend that Plaintiffs lack standing to assert any of their claims.

    Specifically, Defendants argue that Plaintiffs have failed to articulate how they, as opposed to the



4
         Defendants’ motion cites to Rule 12(b)(6), not Rule 12(b)(1). However, as Plaintiffs correctly point
out, a legal challenge to a plaintiff’s standing is properly brought pursuant to Rule 12(b)(1) for lack of
subject-matter jurisdiction.

                                                     4
           Case 2:20-cv-01825-NIQA Document 24 Filed 01/06/21 Page 5 of 8




 non-party Companies, have suffered a particularized, concrete injury-in-fact as is required to show

 the existence of an actual case or controversy, thereby invoking federal jurisdiction. This Court

 agrees.

         Article III of the United States Constitution permits federal courts to consider only actual

“cases or controversies.” See Whitmore v. Arkansas, 495 U.S. 149, 154-55 (1990). The “core” of

the “case-or-controversy requirement” is the “triad of injury in fact, causation, and

redressability.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103 (1998). This core “serves

to    identify   those   disputes   which are appropriately          resolved     through    the judicial

process.” Whitmore, 495 U.S. at 155. To meet the injury-in-fact requirement, a plaintiff must

establish “an invasion of a legally protected interest which is (a) concrete and particularized, and

(b) actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S.

555, 560 (1992) (internal citations omitted). If a litigant does not meet these requirements, the

case must be dismissed for lack of subject-matter jurisdiction. See Steel Co., 523 U.S. at 88-

89.    Importantly, “[t]he party invoking federal jurisdiction bears the burden of establishing these

elements.” Lujan, 504 U.S. at 561. Thus, as Plaintiffs acknowledge, in order to establish standing,

they must allege facts sufficient to show that they (as opposed to some other party) suffered an injury-

in-fact; that is, that they suffered a concrete and particularized invasion of a legally-protected interest.

         As set forth above, in the amended complaint (and in their response to the underlying

motion), Plaintiffs point solely to the alleged “difference in the true value of the Companies and

the purchase price stated in the Asset Purchase Agreement” as their injury-in-fact. (See ECF 19

at p. 9 (quoting Am. Comp. at ¶ 68); see also Am. Compl. at ¶¶ 66, 78, 89, 90, 97, 98, and 106)).

Specifically, Plaintiffs allege that they have “suffered monetary losses in the millions of dollars

represented by the deficit in the set purchase price and the true value of the Companies on the date



                                                    5
         Case 2:20-cv-01825-NIQA Document 24 Filed 01/06/21 Page 6 of 8




of sale, plus $344,951 in losses associated with resolution of the dispute over the value of the

installment payments . . . .” (Am. Comp. at ¶ 78). Pursuant to the clear terms of the Asset Purchase

Agreement, however, the purchase price (including the subsequent installment payments) was to

be paid to the Companies, which were selling their assets to The Institutes. As such, the only

injury-in-fact alleged in the amended complaint is an injury suffered by the Companies themselves.

       Plaintiffs have repeatedly indicated in their amended complaint and their response to the

underlying motion that “they sold the Companies.” The Asset Purchase Agreement, however,

indicates otherwise. The Asset Purchase Agreement provided for the sale of a seller(s’) assets (not

stock or member interests) to a buyer. Neither Potter nor Moxie are identified as “Sellers” in the

Asset Purchase Agreement. Rather, the Asset Purchase Agreement clearly identifies the “Sellers”

as including only Claims Pages, C&E, and CLM Group, i.e., the Companies. Because the purchase

price was owed to the Sellers, any damages accountable to a diminution of the purchase price were

suffered by Sellers—the Companies—not by Plaintiffs.

       Though Plaintiffs collectively owned 100% of the outstanding stock/membership interests

in the Companies, such status as shareholders does not confer standing on Plaintiffs to assert claims

belonging to the Companies. Under Pennsylvania law, “a shareholder does not have standing to

institute a direct suit for ‘a harm that is peculiar to the corporation and that is only indirectly

injurious to the shareholder.’” Hill v. Ofalt, 85 A.3d 540, 548 (Pa. Super. Ct. 2014)

(quoting Reifsnyder v. Pittsburgh Outdoor Advert. Co., 173 A.2d 319, 321 (Pa. 1961)); see also

Lieberman v. Corporacion Experienca Unica, S.A., 226 F. Supp. 3d 451, 459 (E.D. Pa. 2016) (“In

Pennsylvania, a shareholder lacks standing to institute a direct suit for harm [that is] peculiar to




                                                 6
         Case 2:20-cv-01825-NIQA Document 24 Filed 01/06/21 Page 7 of 8




the corporation and [that is] only [ ] indirectly injurious to [the] shareholder.”).5 As explained by

the Superior Court of Pennsylvania in Hill:

        To have standing to sue individually, the shareholder must allege a direct, personal
        injury—that is independent of any injury to the corporation—and the shareholder
        must be entitled to receive the benefit of any recovery. See id.; Burdon v.
        Erskine, 264 Pa. Super. 584, 401 A.2d 369, 370 (1979) (en banc ) (“[a]n injury to
        a corporation may . . . result in injury to the corporation’s stockholders. Such injury,
        however, is regarded as ‘indirect’, and insufficient to give rise to a direct cause of
        action by the stockholder”); Fishkin v. Hi–Acres, Inc., 462 Pa. 309, 341 A.2d 95,
        98 n. 4 (1975) (“[i]f the injury is one to the plaintiff as a stockholder and to him
        individually, and not to the corporation, it is an individual action”) (internal
        quotations and citations omitted); White v. First Natl Bank, 252 Pa. 205, 97 A. 403,
        405 (1916) (“a stockholder can maintain a[ direct] action where the act of which
        complaint is made is not only a wrong against the corporation, but is also in
        violation of duties arising from contract or otherwise, and owing to him directly . .
        . . But the difficulty with the plaintiff’s case is that he has failed to show any injury
        to himself apart from the injury to the corporation, in which he is a
        stockholder”); Tooley v. Donaldson, Lufkin, & Jenrette, Inc., 845 A.2d 1031, 1039
        (Del. 2004) (holding that, to determine whether a shareholder’s claim is direct or
        derivative, “a court should look to the nature of the wrong and to whom the relief
        should go. The stockholder’s claimed direct injury must be independent of any
        alleged injury to the corporation. The stockholder must demonstrate that the duty
        breached was owed to the stockholder and that he or she can prevail without
        showing an injury to the corporation”).

Hill, 85 A.3d at 548-49.

        Based on the reasons set forth, this Court finds that Plaintiffs lack standing to bring any of

the asserted claims because their claim for relief is comprised entirely of monetary damages

belonging to non-parties, the Companies. As noted, the only concrete, particularized harm that

Plaintiffs attribute to Defendants’ alleged misconduct is the diminution of the amount of money

(i.e., the purchase price) received under the Asset Purchase Agreement by the Companies in

consideration of the sale of their assets. As such, Plaintiffs have merely alleged “a harm that is



5
        The same is true under Florida law to the extent Florida law would apply to some of the Companies.
See e.g., Home Title Co. of Md. v. LaSalla, 257 So.3d 640, 643 (Fla. 2d DCA 2018) (“Generally, a
shareholder of a corporation or a member of an LLC may not maintain an action in his or her own right if
the cause of action is derived from the right of the corporation or the LLC to bring the action.”).

                                                   7
         Case 2:20-cv-01825-NIQA Document 24 Filed 01/06/21 Page 8 of 8




peculiar to the [non-party] corporation[s],” Hill, 85 A.3d at 548, and not a harm that is

“independent of any injury to the” Companies. Therefore, Plaintiffs have not alleged a valid

injury-in-fact and, consequently, lack standing to assert all of the claims in the amended complaint.

Without standing, Plaintiffs’ claims do not present any actual case or controversy, thus this Court

does not have subject-matter jurisdiction over all the claims asserted in the amended complaint.

Accordingly, all claims in the amended complaint are dismissed.


CONCLUSION

       For the reasons stated herein, Plaintiffs’ amended complaint fails to state facts sufficient to

show an actual case and controversy. Specifically, Plaintiffs failed to allege any injury-in-fact that

Plaintiffs, as opposed to the non-party Companies, have suffered. As such, Defendants’ motion to

dismiss is granted, and this matter is dismissed for lack of subject-matter jurisdiction. An Order

consistent with this Memorandum Opinion follows.



NITZA I. QUIÑONES ALEJANDRO, J, U.S.D.C




                                                 8
